EXAMINER’S COMMENTS
This letter is in response to the reply filed Aug. 5, 2020, the supplement response filed Oct. 30, 2020, and the supplemental reply filed Jan. 21, 2021.  
In response to the office action dated May, 5, 2020 constructively electing the first embodiment and rejecting the first embodiment for not complying with 35 USC 112, a reply was filed Aug. 5, 2020.   The reply dated Aug. 5, 2020 addressed the rejection under 112 and the restriction, but failed to address the problem with the declaration that necessitated a rejection under 35 USC 251.  The subsequent responses, addressed the declaration and other objectionable formalities. The claim is allowed. 
Drawings
	The eight figures filed Oct. 30, 2020 are approved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571- 272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
February 16, 2021